Inquisition indented taken in the Supreme Court of the Territory of Michigan, in open court, on Thursday the thirteenth day of October, one thousand eight hundred eight, in the matter of Francis Des Forges.
We of the jury upon our oaths do say that Francis Des Forges is at this time restored to his senses, and is a person of sound mind.
In witness whereof we have hereunto set our hands and seals the day and year first above mentioned.



Attest,
WM Scott (L. S.)
Marshall

[In the handwriting of Augustus B. Woodward]